Citation Nr: 0001632	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-41 129	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for pituitary adenoma, 
postoperative, with secondary hypopituitarism (diabetes 
insipidus), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for loss of peripheral 
vision, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1970.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO), 
which denied the veteran's claims of entitlement to an 
increased rating for his service-connected pituitary adenoma, 
postoperative with secondary pituitarism, and entitlement to 
an increased rating for his service-connected loss of 
peripheral vision.  This decision was subsequently appealed 
to the Board.  

In September 1997, the Board denied increased ratings for the 
veteran's pituitary adenoma, postoperative with secondary 
hypopituitarism, and for his loss of peripheral vision.  The 
veteran and his custodian then filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (the 
Court).

On January [redacted], 1999, while this case was pending before the 
Court, the veteran died.  In April 1999, the Court issued an 
Order dismissing the veteran's appeal and vacating the 
Board's September 1997 decision.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the 
veteran's claims of entitlement to an increased rating for 
pituitary adenoma, postoperative with secondary pituitarism, 
and entitlement to an increased rating for peripheral loss of 
vision.

2.  The Board issued a decision on September 11, 1997, which 
denied increased ratings for the veteran's pituitary adenoma, 
postoperative with secondary hypopituitarism, and for his 
loss of peripheral vision; that decision was appealed by the 
veteran and his custodian to the Court.

3.  On January [redacted], 1999, the veteran died.

4.  In April 1999, the Court issued an Order vacating the 
Board's September 1997 decision and dismissing the appeal.


CONCLUSION OF LAW

The July 1995 RO rating decision, and all subsequent rating 
decisions regarding the issues of entitlement to an increased 
rating for pituitary adenoma and entitlement to an increased 
rating for peripheral loss of vision are vacated.  The appeal 
is dismissed.  Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died on January [redacted], 1999, while 
his claims were pending before the Court.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho . Brown, 7 
Vet. App. 42, 54-55 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  38 C.F.R. § 20.1104 (1999).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's September 1997 decision and dismissed the 
appeal in April 1999.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with Court's holding in 
Landicho, the Board finds that the RO must vacate the rating 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its July 1995 rating decision 
and all subsequent rating decisions regarding the issues of 
entitlement to an increased rating for pituitary adenoma, 
postoperative with secondary hypopituitarism, and entitlement 
to an increased rating for loss of peripheral vision.  The 
appeal is dismissed.




		
      Barry F. Bohan
	Member, Board of Veterans' Appeals



 


